ON MOTION FOB BUHEABING.
(B'ebruary 19, 1893.)
Shipman, District Judge.
This is a motion for a rehearing of the application for a temporary injunction in the above-entitled cause, upon the ground that the meaning of that portion of the defendant’s affidavit upon which the court based its reason for granting an injunction was misunderstood. The defendant now makes an affidavit that the orders ■which he issued to his clerks, not to misrepresent any article sold as made of any material of which they were not positive, wore given after the motion papers in this case were served, and that no such orders had ever been previously given, and that the need of such orders to his clerks against the misrepresentation of the character of goods offered for sale had never occurred to him, as he had assumed that such an order was necessarily implied, on account of what he knew to be his reputation among the people of Hartford for fair and honest dealing, to which he attributes his success as a merchant.
The meaning of the original affidavit was misunderstood; for I supposed that it referred to directions which the defendant had previously been in the habit of giving, or which ho had previously given. It appears that no express directions were given, and the need of such orders had never occurred to him, upon the assumption that they were implied. It will be observed that the distinction between the facts as now explained and as formerly understood consists in the distinction between an express order and the defendant’s assumption that there was an implied order; but it is not necessary to dwell upon that point, because I think that, although the particular reason upon which the order for an injunction was based did not exist, the facts which, as appears from all the affidavits, did exist constitute a sufficient reason for a temporary injunction. The motion is denied.